


EXHIBIT 10.2
NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN
2014 RESTRICTED STOCK UNIT AWARD AGREEMENT (“AGREEMENT”)
A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell Rubbermaid
Inc., a Delaware corporation (the “Company”), to the employee (the “Grantee”)
named in the Award letter provided to the Grantee (the “Award Letter”) relating
to the common stock, par value $1.00 per share (the “Common Stock”), of the
Company, shall be subject to the following terms and conditions and the
provisions of the Newell Rubbermaid Inc. 2013 Incentive Plan, a copy of which is
provided to the Grantee and the terms of which are hereby incorporated by
reference (the “Plan”). Unless otherwise provided herein, capitalized terms of
this Agreement shall have the same meanings ascribed to them in the Plan.
1.Acceptance by Grantee. The receipt of the Award is conditioned upon the
Grantee’s acceptance of the Award Letter, thereby becoming a party to this
Agreement, no later than sixty (60) days after the date of the Award set forth
therein (the “Award Date”) or, if later, thirty (30) days after the Grantee is
informed of the availability of this Agreement.
2.    Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs,
as set forth in the Award Letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive, as determined by the
Company, either a payment of a share of Common Stock for each RSU or cash equal
to the Fair Market Value of a share of Common Stock on the date of vesting of
the Grantee’s Award, or a combination thereto, as described in Section 7 of this
Agreement. A “Time-Based RSU” is a RSU subject to a service-based restriction on
vesting; and a “Performance-Based RSU” is a RSU subject to restrictions on
vesting based upon the achievement of specific performance goals.
3.    RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee.
4.    Dividend Equivalents.
(a)    Time-Based RSUs. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described with
Section 5, the Company shall promptly pay to each Grantee an amount in cash
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the Time-Based RSUs in the Grantee’s RSU Account on that date.
Any such payments shall be payments of dividend equivalents, and shall not
constitute the payments of dividends to the Grantee that would violate the
provisions of Section 9 of this Agreement.
(b)    Performance-Based RSUs. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described in
Section 5, the Company shall credit the




--------------------------------------------------------------------------------




Grantee’s RSU Account with an amount equal in value to the dividends that the
Grantee would have received had the Grantee been the actual owner of the number
of shares of Common Stock represented by the Performance-Based RSUs in the
Grantee’s RSU Account on that date. Such amounts shall be paid to the Grantee at
the time and in the form of payment specified in Section 7. The amount of
dividend equivalents payable to the Grantee shall be adjusted to reflect the
adjustment made to the related RSUs pursuant to Section 6 (which shall be
determined by multiplying such amount by the percentage adjustment made to the
related RSUs). Any such dividend equivalents relating to Performance-Based RSUs
that are forfeited shall also be forfeited.
5.    Vesting.
(a)    Except as described in subsections (b), (c) and (d) below, the Grantee
shall become vested (i) in his Award of Time-Based RSUs upon the third year
anniversary of the Award Date if the Grantee remains in continuous employment
with the Company or an affiliate until such vesting date, and (ii) in his Award
of Performance-Based RSUs if (aa) the Grantee remains in the continuous
employment with the Company or an affiliate until such vesting date, and (bb)
the performance criteria applicable to such Performance-Based RSUs, set forth in
Exhibit A to this Agreement, are satisfied.
(b)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third year anniversary of the Award Date due to death or
disability, the Award shall become vested on such date of death or disability.
For this purpose “disability” means (as determined by the Committee in its sole
discretion) the inability of the Grantee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or disability or which has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.
(c)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third year anniversary of the Award Date due to
retirement, Time-Based RSUs and Performance-Based RSUs made twelve (12) or more
months prior to retirement shall remain outstanding until the third year
anniversary of the Award Date, at which time they will vest as provided in
Section 5(a) above and the Grantee will receive a “Pro-Rated Award”. The portion
of the Award that does not vest shall be forfeited to the Company. For this
purpose, “retirement” means the Grantee’s termination without cause on or after
the date on which the Grantee (A) has attained age sixty (60), or (B) has
attained age fifty-five (55) and has ten (10) or more years of credited service.
For the avoidance of doubt, any Award made less than twelve (12) months prior to
retirement shall be forfeited and no portion of such Award shall vest. For
purposes of this subsection (c):
(1)    The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination.
(2)    The term “credited service” means the Grantee’s period of employment with
the Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Grantee was immediately

- 2 -



--------------------------------------------------------------------------------




employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of thirty (30) days.
(3)    The term “cause” means the Grantee’s termination of employment due to
unsatisfactory performance or conduct detrimental to the Company or its
affiliates, as determined solely by the Company.
(4)    The term “Pro-Rated Award” means with respect to an Award granted twelve
(12) or more months prior to the Grantee’s retirement, and on the date of such
retirement the Grantee has either attained age sixty (60) or has attained the
age of fifty-five (55) with ten (10) or more years of credited service, the
portion of the Award determined by dividing the full number of months of
employment with the Company and all affiliates from the Award’s grant date by
thirty-six (36) (in each case carried out to three decimal points).
(d)    If the Grantee’s employment with the Company and all affiliates
terminates prior to the third year anniversary of the Award Date for any reason
other than death, disability or retirement, the entire Award shall be forfeited,
automatically upon such termination of the Grantee’s employment without further
action required by the Company to the Company, and no portion of the Award shall
vest.
(e)    In the case of a Grantee who is also a Director, if the Grantee’s
employment with the Company and all affiliates terminates before the end of the
Award’s three- (3-) year vesting period, but the Grantee remains a Director, the
Grantee’s service on the Board will be considered employment with the Company
and the Grantee’s Award will continue to vest while the Grantee’s service on the
Board continues. Any subsequent termination of service on the Board will be
considered termination of employment and vesting will determined as of the date
of such termination of service.
The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company or any of its affiliates, and
the provisions in such employment security agreement or severance agreement
concerning vesting of an Award shall supersede any inconsistent or contrary
provision of this Section 5.
6.    Adjustment of Performance-Based RSUs. The number of RSUs subject to the
Award that are Performance-Based RSUs as described in the Award Letter shall be
adjusted by the Committee after the end of the three- (3-) year performance
period that begins on January 1 of the year in which the Award is granted, in
accordance with the long-term incentive performance pay terms and conditions
established under the Plan (the “LTIP”). Any Performance-Based RSUs that vest in
accordance with Section 5(b) prior to the date the Committee determines the
level of performance goal achievement applicable to such RSUs shall not be
adjusted pursuant to the LTIP. The particular performance criteria that applies
to the Performance-Based RSUs are set forth in Exhibit A to this Agreement.

- 3 -



--------------------------------------------------------------------------------




7.    Settlement of Award. If a Grantee becomes vested in the Award in
accordance with Section 5, the Company shall pay to the Grantee, or the
Grantee’s personal representative, beneficiary or estate, as applicable, either
a number of shares of Common Stock equal to the number of vested RSUs and
dividend equivalents credited to the Grantee’s RSU Account, as adjusted in
accordance with Section 6, if applicable, or cash equal to the Fair Market Value
of such shares of Common Stock and dividend equivalents credited to the
Grantee’s RSU Account on the date of vesting, or a combination thereof. Such
shares and/or cash shall be delivered/paid in a single sum within thirty (30)
days following the date of vesting.
8.    Withholding Taxes. The Company shall withhold from any payment made to the
Grantee in cash an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements. In the case of a payment made in shares of
Common Stock, the Grantee shall pay to the Company an amount sufficient to
satisfy all minimum Federal, state and local withholding tax requirements prior
to the delivery of any shares. Payment of such taxes may be made by one or more
of the following methods: (i) in cash, (ii) in cash received from a
broker-dealer to whom the Grantee has submitted irrevocable instructions to
deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares subject to the Award, (iii) by directing the Company to withhold
a number of shares otherwise issuable pursuant to the Award with a Fair Market
Value equal to the tax required to be withheld, (iv) by delivery to the Company
of other Common Stock owned by the Grantee that is acceptable to the Company,
valued at its Fair Market Value on the date of payment, or (v) by certifying to
ownership by attestation of such previously owned Common Stock.
9.    Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
10.    Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).
11.    Award Not Transferable. The Award may not be transferred other than by
last will and testament or the applicable laws of descent or distribution or
pursuant to a qualified domestic relations order. The Award shall not otherwise
be assigned, transferred, or pledged for any purpose whatsoever and is not
subject, in whole or in part, to attachment, execution or levy of any kind. Any
attempted assignment, transfer, pledge, or encumbrance of the Award, other than
in accordance with its terms, shall be void and of no effect.
12.    Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt, and, to the extent applicable, in compliance with the requirements of
Code Section 162(m) including, without limitation, any prorations required by
Code Section 162(m).

- 4 -



--------------------------------------------------------------------------------




13.    Section 409A Compliance. To the extent that the Grantee’s right to
receive payment of the RSUs and dividend equivalents constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and regulatory
guidance promulgated thereunder (“Section 409A”), then notwithstanding anything
contained in the Plan to the contrary, the shares of Common Stock and cash
otherwise deliverable under Sections 4 and 6 shall be subject to the following
rules:
(a)    The shares of Common Stock underlying the vested RSUs and the related
dividend equivalents shall be delivered to the Grantee, or his personal
representative, beneficiary or estate, as applicable, within thirty (30) days
following the earlier of (i) the Grantee’s “separation from service” within the
meaning of Section 409A, subject to Section 13(b); (ii) the occurrence of a
Change in Control that also constitutes a “change in the ownership,” a “change
in the effective control” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A; or (iii) the
third year anniversary of the Award Date.
(b)    Notwithstanding Section 13(a), if any Time-Based RSUs and related
dividend equivalents become payable under Section 13(a)(i) as a result of the
Grantee’s termination of employment due to retirement or disability and the
Grantee is a “specified employee,” as determined under the Company’s policy for
determining specified employees for purposes of Section 409A on the date of such
separation from service, then the shares of Common Stock underlying the vested
RSUs and related dividends shall be delivered to the Grantee, or the Grantee’s
personal representative, beneficiary or estate, as applicable, within thirty
(30) days after the first business day that is more than six (6) months after
the date of his or her separation from service (or, if the Grantee dies during
such six- (6-) month period, within thirty (30) days after the Grantee’s death).
(c)    In the event that any taxes described in Section 8 of this Agreement are
due prior to the distribution of shares of Common Stock underlying the RSUs,
then the Grantee shall be required to satisfy the tax obligation by using the
method set forth in Section 8(i).
14.    Confidentiality and Non-Solicitation.
(a)    Definitions. The following definitions apply in this Agreement:
(1)    “Confidential Information” means any information that is not generally
known outside the Company relating to any phase of business of the Company,
whether existing or foreseeable, including information conceived, discovered or
developed by the Grantee. Confidential Information includes, but is not limited
to: project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.

- 5 -



--------------------------------------------------------------------------------




(2)    “Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.
(3)    Neither Confidential Information nor Trade Secrets include general skills
or knowledge, or skills which the Grantee obtained prior to the Grantee’s
employment with the Company.
(4)    “Tangible Company Property” means: documents; reports; drawings;
diagrams; summaries; photographs; designs; specifications; formulae; samples;
models; research and development information; prototypes; tools; equipment;
proposals; files; supplier information; and all other written, printed, graphic
or electronically stored matter, as well as computer software, hardware,
programs, disks and files, and any supplies, materials or tangible property that
concern the Company’s business and that come into the Grantee’s possession by
reason of the Grantee’s employment, including, but not limited to, any
Confidential Information and Trade Secrets contained in tangible form.
(5)    “Inventions” means any improvement, discovery, writing, formula or idea
(whether or not patentable or subject to copyright protection) relating to the
existing or foreseeable business interests of the Company or resulting from any
work performed by the Grantee for the Company. Inventions include, but are not
limited to, methods, devices, products, techniques, laboratory and field
practices and processes, and improvements thereof and know-how related thereto,
as well as any copyrightable materials and any trademark and trade name whether
or not subject to trademark protection. Inventions do not include any invention
that does not relate to the Company’s business or anticipated business or that
does not relate to the Grantee’s work for the Company and which was developed
entirely on the Grantee’s own time without the use of Company equipment,
supplies, facilities or Confidential Information or Trade Secrets.
(b)    Confidentiality
(1)    During the Grantee’s employment and for a period of five (5) years
thereafter, regardless of whether the Grantee’s separation is voluntary or
involuntary or the reason therefor, the Grantee shall not use any Tangible
Company Property, nor any Confidential Information or Trade Secrets, that comes
into the Grantee’s possession in any way by reason of the Grantee’s employment,
except for the benefit of the Company in the course of the Grantee’s employment
by it, and not in competition with or to the detriment of the Company. The
Grantee also will not remove any Tangible Company Property from premises owned,
used or leased by the Company except as the Grantee’s duties shall require and
as authorized by the Company, and upon termination of the Grantee’s employment,
all

- 6 -



--------------------------------------------------------------------------------




Confidential Information, Trade Secrets, and Tangible Company Property
(including all paper and electronic copies) will be turned over immediately to
the Company, and the Grantee shall retain no copies thereof.
(2)    During the Grantee’s employment and for so long thereafter as such
information is not generally known to the public, through no act or fault
attributable to the Grantee, the Grantee will maintain all Trade Secrets to
which the Grantee has received access while employed by the Company as
confidential and as the property of the Company.
(3)    The foregoing means that the Grantee will not, without written authority
from the Company, use Confidential Information or Trade Secrets for the benefit
or purposes of the Grantee or of any third party, or disclose them to others,
except as required by the Grantee’s employment with the Company or as authorized
above.
(c)    Inventions and Designs
(1)    The Grantee will promptly disclose to the Company all Inventions that the
Grantee develops, either alone or with others, during the period of the
Grantee’s employment. All inventions that the Grantee has developed prior to
this date have been identified by the Grantee to the Company. The Grantee shall
make and maintain adequate and current written records of all Inventions covered
by this Agreement. These records shall be and remain the property of the
Company.
(2)    The Grantee hereby assigns any right and title to any Inventions to the
Company.
(3)    With respect to Inventions that are copyrightable works, any Invention
the Grantee creates will be deemed a “work for hire” created within the scope of
the Grantee’s employment, and such works and copyright interests therein (and
all renewals and extensions thereof) shall belong solely and exclusively to the
Company, with the Company having sole right to obtain and hold in its own name
copyrights or such other protection as the Company may deem appropriate to the
subject matter, and any extensions or renewals thereof. If and to the extent
that any such Invention is found not to be a work-for-hire, the Grantee hereby
assigns to the Company all right and title to such Invention (including all
copyrights and other intellectual property rights therein and all renewals and
extensions thereof).
(4)    The Grantee agrees to execute all papers and otherwise provide assistance
to the Company to enable it to obtain patents, copyrights, trademarks or other
legal protection for Inventions in any country during, or after, the period of
the Grantee’s employment. Such assistance shall include but not be limited to
preparation and modification (or both) of patent, copyright or trademark
applications, preparation and modification (or both) of any documents related to
perfecting the Company’s title to the Inventions, and assistance in any
litigation which may result or which may become necessary to obtain, assert, or
defend the validity of any such patent, copyright or trademark or otherwise
relates to such patent, copyright or trademark.

- 7 -



--------------------------------------------------------------------------------




(d)    Nonsolicitation. Throughout the Grantee’s employment and for twelve (12)
months thereafter, the Grantee agrees that the Grantee will not directly or
indirectly, individually or on behalf of any person or entity, solicit or
induce, or assist in any manner in the solicitation or inducement of: (i)
employees of the Company, other than those in clerical or secretarial positions,
to leave their employment with the Company (this restriction is limited to
employees with whom the Grantee has had contact for the purpose of performing
the Grantee’s job duties and responsibilities); or (ii) customers or
actively-sought prospective customers of the Company to purchase from another
person or entity products and services that are the same as or similar to those
offered and provided by the Company in the last two (2) years of the Grantee’s
employment (“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom the Grantee has material contact
through performance of the Grantee’s job duties and responsibilities or through
otherwise performing services on behalf of the Company).
(e)    Enforcement.
(1)    The Grantee acknowledges and agrees that: (i) the restrictions provided
in this Section 14 of the Agreement are reasonable in time and scope in light of
the necessity for the protection of the business and good will of the Company
and the consideration provided to the Grantee under this Agreement; and (ii) the
Grantee’s ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions.
(2)    The Grantee also recognizes and agrees that should the Grantee fail to
comply with the restrictions set forth above, the Company would suffer
substantial damage for which there is no adequate remedy at law due to the
impossibility of ascertaining exact money damages. The Grantee therefore agrees
that in the event of the breach or threatened breach by the Grantee of any of
the terms and conditions of Section 14 of this Agreement, the Company shall be
entitled, in addition to any other rights or remedies available to it, to
institute proceedings in a federal or state court to secure immediate temporary,
preliminary and permanent injunctive relief without the posting of a bond. The
Grantee additionally agrees that if the Grantee is found to have breached any
covenant in this Section 14 of the Agreement, the time period provided for in
the particular covenant will not begin to run until after the breach has ended,
and the Company will be entitled to recover all costs and attorney fees incurred
by it in enforcing this Section 14 of the Agreement.
15.    Data Privacy Consent. The Grantee hereby consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement by the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its affiliates hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, Social Security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be

- 8 -



--------------------------------------------------------------------------------




transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee’s country or elsewhere and that the recipient country may have different
data privacy laws and protections than the Grantee’s country. The Grantee
understands that the Grantee may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. The Grantee authorizes the recipients of Data to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any requisite transfer of such Data, as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
shares or other award acquired under the Plan. The Grantee understands that Data
will be held only as long as is necessary to implement, administer and manage
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of the Data, require any necessary amendments to the Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the local human
resources representative in writing. The Grantee understands that refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.
For more information on the consequences of refusing to consent or withdrawing
consent, the Grantee understands that the Grantee may contact his or her local
human resources representative.
16.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this Award and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
17.    Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware. The Grantee agrees to submit to personal jurisdiction in the Delaware
federal and state courts, and all suits arising between the Company and the
Grantee must be brought in said Delaware courts, which will be the sole and
exclusive venue for such claims.
18.    Acknowledgment. BY ACCEPTING THE AWARD LETTER, THE GRANTEE ACKNOWLEDGES
THAT THE GRANTEE HAS READ, UNDERSTOOD AND AGREES TO ALL OF THE PROVISIONS OF
THIS AGREEMENT, AND THAT THE GRANTEE WAS AFFORDED SUFFICIENT OPPORTUNITY BY THE
COMPANY TO

- 9 -



--------------------------------------------------------------------------------




OBTAIN INDEPENDENT LEGAL ADVICE AT THE GRANTEE’S EXPENSE PRIOR TO ACCEPTING THE
AWARD LETTER.


NEWELL RUBBERMAID INC.
John K. Stipancich
Executive Vice President, General Counsel and Corporate Secretary




EXHIBIT A
TO
NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN
2014 RESTRICTED STOCK UNIT AWARD AGREEMENT
Performance Criteria Applicable to
Performance-Based RSUs for the Three-Year Performance Period


1.
The Performance-Based RSUs covered by the Award will be subject to analysis with
respect to the following Total Shareholder Return (“TSR”) Comparator Group
members:

3M Company
Jarden Corp.
Avery Dennison Corporation
Kimberly-Clark Corporation
Campbell Soup Co.
Masco Corporation
Church & Dwight Inc.
Mattel, Inc.
Colgate-Palmolive Company
Reckitt-Benckiser Group PLC
Danaher Corporation
Sherwin-Williams Co.
Dorel Industries, Inc.
Snap-On Inc.
Ecolab, Inc.
Stanley Black and Decker Inc.
Energizer Holdings, Inc.
The Bic Group
Groupe Seb
The Clorox Company
Illinois Tool Works, Inc.
Tupperware Brands Corporation

2.
The Company’s ranking (in the range of highest to lowest) in the TSR Comparator
Group at the end of the three-year performance period beginning January 1, 2014,
and ending December 31, 2016, will be determined by the Committee on the basis
of the following formula applied to each of the members in the TSR Comparator
Group (with the highest number ranked first and the lowest number ranked last):

(Change in Stock Price) + (Dividends)
(Beginning Stock Price)
For this purpose, the beginning stock price will be the average closing stock
price in the first month of the applicable performance period (i.e., January,
2014); and the ending stock price will be the average closing price in the last
month of the applicable performance period (i.e., December, 2016).
3.
The number of Performance-Based RSUs will be multiplied by an interpolated
percentage attributable to the Company’s ranking in the TSR Comparator Group as
set forth below:

The TSR Comparator Group member with the highest ranking will have a percentage
of 200%, and the member last in the TSR Comparator Group will have a percentage
of 0%. However, in the event the Company’s ranking in the TSR Comparator Group
is in the bottom quartile of the remaining companies of the TSR Comparator Group
at the end of the three-year performance period (i.e., December 31, 2016), no
payment shall be made regardless of the interpolated percentage. TSR Comparator
Group members between the highest ranking and lowest ranking will have
interpolated percentages. For example, if the initial TSR Comparator Group has
23 companies at the beginning of the three-year performance period and 4 of the
companies have been merged out of existence by the end of the performance
period, the interpolated percentages will be based on where the Company ranks
among the remaining 19 companies as follows:
Rank
(Highest to Lowest)
Percentage
Percentage
1st
200
%
200
%
2nd
188.9
%
188.9
%
3rd
177.8
%
177.8
%
4th
166.7
%
166.7
%
5th
155.6
%
155.6
%
6th
144.4
%
144.4
%
7th
133.3
%
133.3
%
8th
122.2
%
122.2
%
9th
111.1
%
111.1
%
10th
100.0
%
100.0
%
11th
88.9
%
88.9
%
12th
77.8
%
77.8
%
13th
66.7
%
66.7
%
14th
55.6
%
55.6
%
15th
44.5
%
44.5
%
16th
33.4
%
0
%
17th 
22.3
%
0
%
18th
11.2
%
0
%
19th
0
%
0
%




- 10 -

